DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Claims 1-13, 16, 17, 24-31 are allowed.

Information Disclosure Statement
3.        The information disclosure statement (IDSs) submitted on 05/04/2021 was considered by the examiner.

REASONS FOR ALLOWANCE
4.	The following is an examiner's statement of reasons for allowance: 
Claims 1-13, 16, 17, 24-31 are allowable because the prior art made of record (Bose et al (US 20160322078 A1) in view of Toshiba (JP 2002049603 A)) did not teach or fairly suggest the combination of elements as recited in independent Claims 1 as amended and discussed during the interview conducted 03/08/2021 with the Attorney of record Andres Fortney.
Specifically, the primary cited reference (Bose) is deficient with regard to: 
" the data processing unit dividing the sorting data into load data and no-load data and respectively storing the load data and the no-load data in different tables, " the distributed parallel processing system that generates sorting data to perform association processing on pieces of collection data collected from different ones of a plurality of continuously-performed processes, and " the data sorting performing unit that calculates a measurement value at each of a plurality of reference points in each material, as recited in the present Claim 1. 
The secondary cited references do not cure the deficiencies of the primary cited reference with regard to the claimed smart factory platform. Accordingly, the present claims are patentable over the primary cited reference, alone or taken with either of the secondary cited references.
5.	There are no prior art of record, whether singly or in combination, teach or suggest the above limitations together in conjunction with the other limitations of the independent claims. Therefore, these reasons put the claim in condition of allowance.

6.	The dependent claims being definite, further limiting and fully enabled by the specification are also allowed.

7.	These features, together with the other limitations of the independent claim are novel and non-obvious over the prior art of record.

8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM SKHOUN whose telephone number is (571)272-9466.  The examiner can normally be reached on Normal schedule: Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/HICHAM SKHOUN/Primary Examiner, Art Unit 2169